Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 11/09/2020.
Claims 1 and 4-9 have been allowed.
Claims 1 and 7 have been amended.
Claims 2-3 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 have been considered by the examiner.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 5 of Applicant’s Remarks, filed on 11/09/2020, Applicant states that “…Independent claim 1 has been amendedto incorporate the subject matter of claim 2, while replacing "transformation portions" with "C-shaped wires" to overcome the rejection under 35 USC 112(b). Claim 7 has been amendedaccordingly. Claims 2 and 3 have been canceled without prejudice.” Examiner has corroborated the amendments; and therefore the Claim Rejection Under 35 U.S.C. §112 has been withdrawn.

Claim Rejection Under 35 U.S.C. §102:

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“a circuit portion through which a current supplied by a continuity tester flows, wherein the continuity tester detects whether the male connector and the femaleconnector are assembled without error,wherein an end portion of the circuit portion is in contact with a boundary surface locatedbetween an angular protrusion portion formed at an end portion of the male connector and a lockportion that is fixed to the angular protrusion portion and is formed at an end portion of thefemale connector,wherein the end portion of the circuit portion is connected to a test terminal of the maleconnector that is disposed at the boundary surface and applies a voltage to the circuit portion togenerate the current supplied by the continuity tester,wherein the circuit portion includes a plurality of C-shaped wires in contact with the maleterminals of the male connector, and
wherein the C-shaped wires of the circuit portion are configured to be transformed so thatthe current supplied by the continuity tester flows through the circuit portion when the maleterminals of the male connector are maximally inserted into the female terminals of the female connector.”
Claims 4-9 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Murakami et al. US 2007/0202753 - Joint connector for wire harness of motor vehicle, has L-shaped convex portion having vertical and horizontal securing portions extending in front-back directions, for engaging convex portion of connector-housing lock unit.
Murakami et al. US 2008/0200075 - Joint connector for wire harness of motor vehicle, has L-shaped convex portion having vertical and horizontal securing portions extending in front-back directions, for engaging convex portion of connector-housing lock unit.
Feldchtein US 2017/0179631 - Method for establishing electrical connection between male connector and female connector, involves inserting male connector body into female connector, and connecting each male-connector terminal with respective female-connector terminal.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1 and 4-9 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/RAUL J RIOS RUSSO/Examiner, Art Unit 2867